Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 1 of 30

UNITED STATES DISTRICT COURT
. SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

DISH NETWORK L.L.C., Civil Action No. 4:20-cv-01678
Plaintiff . .

Vs.

YAHYA ALGHAFIR, TEXAS
COMMUNICATION &
TECHNOLOGY LLC, SHENZHEN
JIEMAO TECHNOLOGY CO., LTD.
and SHENZHEN STREET CAT
TECHNOLOGY CoO., LTD.,
individually and together d/b/a Super

Arab IPTV,
Defendants.

Defendant Shenzhen Jiemao Technology Co. Ltd.’S Opposition to Plaintiff
Dish Network L.L.C.’S Combined Motion for Entry of Default and Default
Judgment Against Defendants. and A Motion to Dismiss The Case Due to

Expiration of The Statute of Limitations. -

J-OPPOSITION TO Plaintiff Motion for Entry of Default Judgment.

Defendant Shenzhen Jiemao Technology Co. Ltd.’S “Jiemao” filed a motion to
dismiss for lack of personal jurisdiction on November 6, 2020 after Jiemao was

served summons by email. (Dkt. 22.) Jiemao’s motion to dismiss was denied on
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 2 of 30

May, 25,2021. The court did not order Jiemao to file an answer within 14 days as
the Plaintiff suggested in his reasoning for requesting a default Judgment against

Jiemao.

Jiemao is trying to appoint a USA attorney in Texas to be represented and to get
the appropriate defenses during the trial on November/December 2021 according

to RULE 16 SCHEDULING ORDER that the court entered on Dec/02/20.

The court should deny DISH’s motion for Entry of Default for the following

reasons:

1- Jiemao replied to the case and is committed to defend itself and act in
accordance with the court instructions. We are working hard to collect evidence

and facts so we can use it to get the case dismissed.

2- Plaintiff DISH Network L.L.C.’s “Dish” has failed to meet its burden to prove
its claim through admissible evidence. Any end user in the USA could download
an application to access any of the so-called Protected Channels or Foreign
Channels. All the Channels are already available free-to-air (“FTA”) on the

Internet.

3- Dish has not established rights or ownership of valid copyrights. Dish after more
than ONE YEAR and hundreds of pages filed into the case has failed to enter into

evidence any Declarations for the Foreign Network Representatives that own the
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 3 of 30

copyrights of the channels so they can support their alleged claim for exclusive
rights over the channels. Moreover, Dish did not enter into evidence any contract

that shows its purported exclusive right.

In actual fact the reality confirms the contrary to Dish’s claims in regards to
exclusive rights. All channels are already available “FTA” through the Channels
owners’ website on the Internet without the need for registration or payment in the
USA and internationally. The links for live feeding program are available 24/7, for

example:

a- Aljazeera network has all it is channels (3 channels) available for FREE in the

USA Via the following link (https://www.aljazeera.net/live). (Exhibit 1)

b- Alarabiya network and all it is channels (3 channels) that are available for FREE

in the USA Via the following link (https://www.alarabiya.net/live-stream ).

(Exhibit 2)

c- MBC network and all it is channels (15 channels) that are available in the USA

Via the following link (https://shahid.mbe.net/en/livestream ). (Exhibit 3)

d- MBC network promoting the download of “SHAHID” application that can be
used with any phone or computer to watch all MBC channels, and all so-called

Protected Channels in the Plaintiff list with a lot of other works including movies

and TV series. (https://shahid.mbc.net/en/home ). (Exhibit 4)
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 4 of 30

5- All defendants on the plaintiff's claim must be served; it is not enough to serve
one defendant only. Plaintiff has failed to meet its burden to properly serve

summons to all the defendants except Jiemao.

Plaintiff exhibits shows that they used old out-of-date information from 2018 that

would be the reason the service never happened for all the other defendants.

a- SHENZHEN STREET CAT TECHNOLOGY CO., LTD.,
Plaintiff has failed to complete a proper serve for summons.
The email that Plaintiff used to serve the case is not a working email. We
have provided the court previously with a document that shows emails
cannot be delivered to (szstreetcat@foxmail.com) the email address wasn't

found at the destination domain. (Exhibit 5)

Plaintiff included in the supporting documents for his motion “Exhibit 4
Document 31-7 Filed on 06/24/21 in TXSD Page 19 — 26 of 451” a full
information for the Shenzhen Street Cat Technology Co., Ltd with a valid
address and partner names BUT Plaintiff did not Process service to the
defendant. Until today Plaintiff did not provide a confirmation receipt from

the email server to show that the email was delivered as a proof of service,
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 5 of 30

and that the email was received by the defendant. Plaintiff just filed a
CERTIFICATE OF SERVICE that does NOT prove the service was done
properly to a working email address, nor that it was received by the

defendant.

Texas Communication & Technology LLC. (TCT)

Plaintiff did not serve summons to defendant TCT address. After searching
on the internet we found that the address entered by the plaintiff for TCT
5868 Westheimer Road, Suite 328 Houston, TX 77057 is not correct and

shows a different company called (The UPS Store). (Exhibit 6)

Yahya Alghafir.

Affidavit of Process Server (Document 9 Filed on 07/01/20 in TXSD Page 1
of 4) contain the following:

“I Gary F Hodges (PSC#10081) Substitute served Yahya Alghafir ........ toa
person residing therein who at least 18 years of age or older..........
Description of Person Accepting Service: ...... Female......... Middle
Eastern.......... Supplemental Data Appropriate to this Service: She didn’t
provide her name I placed the documents at her feet and walked away.

beet eaeeeeenes On May 15, 2020 I arrived at the provided address and spoke to
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 6 of 30

the current resident Mr. Bustimonte who stated that he resided at the address
for “a long time” and not heard of the subject. ....... Further, on May 26,
2020 I was provided two photographs of the subject and was able to confirm
the individual who stated his name was Mr. Bustamonte was the subject
which we needed to serve. I have attached the photos received as an exhibit
Lessee”

The provided Affidavit of Process Server is not sufficient, improper,
inaccurate, and was not successfully delivered to the defendant. Examining
the Process Server Gary F Hodges statement illustrates the document was

not received by its intended recipients for the following reasons:

1- We have searched on the internet and found that the address provided to
the court by plaintiff for the defendant Yahya Alghafir is old and out-of-
date.

2- Process Server stated “Description of Person Accepting Service” so
according to Gary F Hodges that person accepted the Service. However,
the rest of the information contradicts that statement. So which part of the
affidavit is true and which one is false?

The Process Server left the documents with a Middle Eastern female at

her feet and walked away. What was the name of that female? Since she
Case 4:20-cv-01678 Decument 35 Filed on 07/14/21 in TXSD_ Page 7 of 30

is supposedly Middle Eastern, does she speak English? Did she refuse to
receive the summons? Why leave the document at her feet and not give
it to her by hand? Why did she not provide her name? Is she competent?
All those questions do not have answers.

Process Server stated that he “was provided two photographs of the
subject and was able to confirm the individual who stated his name was
Mr. Bustamonte was the subject which we needed to “serve”

Why did the Process Server not specify who provided the two
photographs? What is the source of the two photographs?

Finally the Process Server was somehow able to confirm the individual
was the subject even though he just saw him once and the two
photographs show two different persons, and without any information

about the source and the party who provided the two photographs.

Usually, Process Servers carry a body Cam so they can record the serving
events and take photographs of the subject to confirm or prove that they
properly serve defendants and the service was valid. In this case the
Process Server did not provide any photographs of the defendant that he
claimed he talked to in the first time or the female in his second attempts

to serve the summons.
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD_ Page 8 of 30

All the above prove improper service to all the other defendants.

Improper service means that the service never took place.

II. Dismiss the case Due to Expiration of the Statute of Limitations.
Copyright infringement has a three-year statute of limitations. All of Plaintiffs’
Claims, are Barred by the Statute of Limitations for the following facts and

reasons:

1- Dish discovered the alleged infringement more than three years before
filling the law suit. According to Plaintiff “Exhibit 2 Document 31-4 Filed
on 06/24/21 in TXSD Page 1 of 6” Gregory Duval, purchased box on april ,
the so-called Protected Channels were observed since May 8 2017.( First
Discovery date according to dish May 8. 2017)

2- Declaration of Stephen M. Ferguson “Document 31-6 Filed on 06/24/21 in
TXSD Page 4. Point 15.” Stated that “copyright infringement notices that
HNB sent to Defendants on behalf of DISH and members of the
International Broadcaster Coalition Against Piracy between May 10, 2017
and April 28, 2020.” ( First notice according to Stephen M. Ferguson

May 10, 2017)
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 9 of 30

3- Jiemao on May 11, 2017 replied to Stephen M. Ferguson email with the
following:

“Please notice that we do not own the server or any of the broadcasting
establishment. We are only rebranding and reselling the IPTV devices. After
receiving your email, we disabled the website www.iptvarab.com. In
addition, we informed our customers in USA that we will not be able to

resell any devices to USA.” (Exhibit 7)

All of the three dates (Discovery, First Notice, and stopping all activities
related to STBs box) were more than three years old when the Plaintiff

filed the lawsuit on May 13, 2020.

4- Jiemao before May 11, 2017 sold STBs which were operated by end users
for multiple Non-infringing uses and functions including internet access,
browsing, e-mail, and other common applications available from the Google
Play Store such as YouTube or Pandora.

5- Jiemao did not capture a broadcast signal, originate, copy, select nor provide
any transmissions or content. Instead, third-parties were responsible for
originating any allegedly infringing content available at through the URL

links.
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 10 of 30

6- Jiemao sold the STBs box in good faith unaware of the alleged infringement.
The fact that Jiemao immediately responded positively to attorney email at
the very next day and stopped all activates related to STBs box was

sufficient and very reasonable under the circumstances.
IT. Conclusion.

Plaintiff has obligations, in addition to filing suit within the limitations period,
Plaintiff must also effect service of process on all the defendants within a
reasonable period. In this case after more than a year Plaintiff has failed to meet
both, its burden to file suit before status of limitation expired, and to provide the

required proper service to all the defendants.

WHEREFORE, the Defendant Respectfully Asks the Court to Deny Plaintiff Motion
for Entry of Default and Default Judgment and Pray That The Court Dismiss The

Case with Prejudice Due to The Expiration of The Statute of Limitations.
Lu

Defendant, SHENZHEN JIEMAO TECHNOLOGY CO., LTD.

Ze Wang,

superarabiptv@hotmail.com

Room 505, Dongbian Building, Minzhi Street, Longhua New District, Shenzhen
City, Guangdong Province, China

e A true and correct copy has been sent by email to the Plaintiff attorney Stephen

Ferguson at stephen.ferguson@hnbllc.com

10
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 11 of 30

Exhibit 1
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 12 of 30

 

-
| O : Live Stream - The Latest News.c, X: | +
bad i 5

 

 

 

© - G €)  https:/Avww.aljazeera.net/live ab 1%
~ ; Leadership field inheritance technology art sporty culture econom
©. tive sroapcast ©) =
orev’

Documentary Live Channel Femi
““Droadcast

‘announcement

 
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 13 of 30

Exhibit 2.
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD

Page 14 of 30

 

P| BB waten tive | arabic x b+
pea

een

 

< % CG () https:/Awww.alarabiya.net/live-stream

 

8
FRE
« ‘ Bik
| D 0:00
eT er-\\ aes = Hule e8
e) Br: ‘eiel= G
D e:8

ad

i)

 
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 15 of 30

Exhibit 3
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 16 of 30

 

Co

oO |G -moct - shahidinet x [+ Oa fe oo os - a ee ee

 

faa)
3
pp
oP
Ss amrennsnen®

 

 

 
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 17 of 30

Exhibit 4
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 18 of 30

 

} Shahid - Home. x +

 

 

G | B&B https://shahid.mbc.net/en/home Q %

 

“eis TVShows Movies Explore LiveTV na) Lf} o} Language (En)

geek)
‘a

x2
Tad

Comedy Series

 

 

 
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 19 of 30

 

| | Shahid - Home x | +
ba

€ > G ©) https://shahid.mbc.net/en/home Q &

 

Boadhts: tore «TVShows Movies Explore LiveTV «©) Kids Q Language (En)

eel

alarabiya

Shahid originals

 

 
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 20 of 30

 

 

 

[ 0) & “Shahid Hoste x: [+ nt :
ccememmmael ct ne eee a ee ne une weil et este nae ties a -
|. -https://shahid.mbenet/en/home.

 

FREE Ba Yad haat oN eM Ts plore e Ly

ran
Set

  

 
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 21 of 30

Q

Exhibit 5
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 22 of 30
10/29/2020 Mail - Ze Wang - Outlook

Undeliverable: Dish network complaint against Super Arab iptv

Microsoft Outlook <postmaster@outlook.com>
Fri 2020-10-30 12:56 AM

To: szstreetcat <szstreetcat@foxmail.com>

1 attachments (25 KB)
Dish network complaint against Super Arab iptv;

newxmmxszb83.qq.com rejected your message to the following email addresses:

szstreetcat (szstreetcat@foxmail.com)

Your message couldn't be delivered. It appears that the email address you sent your message
to wasn't found at the destination domain, or the recipient's mailbox is unavailable. The email
address might be misspelled or it might not exist. Try to fix the problem by doing one or more of
the following:

e Send the message again. Before you do, delete and retype the complete address. If
your email program automatically suggests an address to use don't select it. -

e Clear the recipient Auto-Complete List entry in your email program by following the
steps in this article. Then resend the message, but before you do, delete and retype the
complete address. If your email program suggests an address to use don't select it.

e Contact the recipient by some other means (by phone, for example) to confirm you're
using the right address. Ask them if they've set up an email forwarding rule that could be
forwarding your message to an incorrect address.

If you're still unable to fix the problem, ask the recipient to tell their email admin. about the
problem, and give them the server that reported the error below.

For Email Admins

When Office 365 tried to send the message, the external email server returned the error below.
This error was reported by an email server outside Office 365, and if the sender is unable to fix
the problem by correcting the recipient's email address or clearing the Auto-Complete List entry,
then it's likely a problem that only the recipient's email admin can fix.

¢ Check the error for information about where the problem is happening. For example,
look for a domain name. The domain name will tell you which organization was
responsible for the error. The recipient's email server could be causing the problem, or it
could be due to a third-party service that your organization or the recipient's organization
is using to process or filter email messages.

e If you can't fix the problem, contact. the responsible party's email admin. This could
be the recipient's email admin, your smart host service admin, or someone similar. Give
them the error and the name of the server that reported the error to help them
troubleshoot the issue.

Unfortunately, Office 365 support is unlikely to be able to help with these kinds of externally
reported errors.

https://outiook.live.com/mail/O/inbox/id/AQQkKADAWATYOMDABLWVjMjQtZWNjADUtMDACLTAWCgAQAGOOS0P%2BtupMkvyjOFmti0Lw%3D 113
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 23 of 30
10/29/2020 Mail - Ze Wang - Outlook

newxmmxszb83.qq.com gave this error:

Remote server returned unknown recipient or mailbox unavailable -> 550 Mailbox unavailable or
access denied
[MNCJv8/GQJC8G7d3a0tOTOL97X8WiwnWPacqz0IMWoyXpoK3eC040aXZjzEaDFCROg==
40.92,21,92],.

Diagnostic information for administrators:
Generating server: MW2NAM12HT1i36.mail.protection.outlook.com

szstreetcat@foxmail.com

newxmmxszb83.qq.com

Remote Server returned '550 5.1.351 Remote server returned unknown recipient or mailbox unavailable -> 550
Mailbox unavailable or access denied

[MNCJv8/GQIC8G7d3a0tOTOL97X8WiwnW Pacqz0IMWoyXpok3eCO4oaXZjzEaDFCROg== IP: 40.92.21.92],.'

Original message headers:
ARC-Seal: i=1; a=rsa-sha256; s=arcselector9901; d=microsoft.com; cv=none;

b=QrdXxFNCNc8Tqo8Bq5NeZYcKdFGHL i8noRuLBz@od5RO1R91wScb/nawtgmruucikX1WeAAnuozvEBgt+Wt5Q611K+wHLRi/dOnEy
dYSLZNEsWzpmUwWzqNfZy5j2X7c52qGtkbFUbDdqSYbu9vT1+YkF j cGeUwg j 5WSL+gniqws j qtKAA6kfeQykRHcJCP6KDwfExjevIQ
gHEGxa3YChYUxMmfiNyCsyPTvz+nWEDkqi10k@CrEJ epUyIORPmEX/rp9WUByU7NPp8ugH7 3P85y7ulIgiY8jimSc9xP+NO71Tdo9bw
8kS44VVWMd8hH42P cusN+f9QM@ZUBdLn2GwBtA==
ARC-Message-Signature: i=1; a=rsa-sha256; c=relaxed/relaxed; d=microsoft.com;
s=arcselector99e1;
h=From: Date: Subject:Message-ID:Content-Type:MIME-Version: X-MS-Exchange-SenderADCheck;
bh=TDwVW9zZOcFIHASRKFOLLKNVY1C+IX9FtYp494F Bgb6vo=;

b=dsoZj@s1ZKJ30pAW4MWvvsP2GQdiqir7ZZ1DSaB1C+rTVjgANPIrykcLDmaHKPMoiRILrzp2k/gzgxzUJ a2hU5Uz@AOuc5 pmhiEOH
OtyH1VpmGy2Cu9kguAM3zgxX8HzjAEESK9e3s1Y5nerhnOVqONfsOkO@VM/ LBMNk/IWMk+goWQCCCv8d4LH5G6x9c8j971I70pGyCom
4ZxExX1Mt46750mFNnnQ3RjGV9wikD51fnkOP/ aJWVh5+WW1OW6B32RZGVm5vVX3ULKR3nDnvi/w2VWNTp34k6MnEHY2HKMycyQNmtGn
UqgROL1FYATbqLsnrir+atwMaBAmSvp32LmwP/g==
ARC-Authentication-Results: i=1; mx.microsoft.com 1; spf=none; dmarc=none;
dkim=none; arc=none
DKIM-Signature: vel; a=rsa-sha256; c=relaxed/relaxed; d=hotmail.com;
s=selector1;
h=From: Date: Subject :Message-ID:Content-Type:MIME-Version: X-MS-Exchange-SenderADCheck;
bh=TDwVW9zOcfIHASRKFOLLKnNVY1C+IX9FtYp494F Bg6voe=;

b=u/H13kU+6WydvLY927hmakt6vqFfL5UwkJ 4xGxsPv@/yVQoaVDFe6rJwH3sa9xBMES71L1teK79dLgkZqcLTICW6xPolk1cnxDV1b
tid2n7GbKp/TROQNZRDPBRLkPwXxXggHPiTqh4defGaFitvIbU/TMBjUE8icij+Fvivop2bhaiov152R+iShfYbYbtG71dmJ1LmvyZrD
SoM3X4NWOTkktd@qxI6veb@8I1C10CFR5I fF a6SrxTt6L+wVvmf9z1LItXUA3Ps aOKT9TO@CrvOk/CEAAGzsSYG6yhIMot4odUg4/pA01X
u/6R/eNvpxGZFmoNq)xxz/F3/pGzs49Bjm9GIJ g==
Received: from MW2NAM12FT@42.eop-nam12.prod.protection.outlook.com

(2a01:111:e400:£c65::42) by

MW2NAM12HT136.eop-nam12.prod.protection.outlook.com (2a01:111: e400: fc65::422)

with Microsoft SMTP Server (version=TLS1_2,

cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id 15.2@.3520.9; Fri, 3@ Oct

2028 93:56:09 +8060

Received: from SN6PRQ7MB4336.namprd@7.prod.outlook.com

(2a01:111:e400:Fc65::44) by MW2NAM12FT042.mail.protection.outlook.com

(2a01:111:e400:fc65::237) with Microsoft SMTP Server (version=TLS1_2,

cipher=TLS_ECDHE_RSA_WITH_AES_256_GCM_SHA384) id 15.2@.3541.7 via Frontend

Transport; Fri, 3@ Oct 2020 63:56:09 +0000

https:/outlook.live.com/mail/O/inbox/id/AQQkADAWATY OM DABLWVjMjQItZWNjADUtMDACLTAWCgAQAGOOS0P%2BtupMkvjOFmti0OLw%3D 213
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 24 of 30

10/29/2020 Mail - Ze Wang - Outlook

X-IncomingTopHeaderMarker:
OriginalChecksum: ECB352E89C2C72C@786B7BFA@DCB7326F755895 344BCE 78AE676C3F OE 1EBB9ED; UpperCasedChecksum:9
5F29A5F563BDBEAB2042040579034FOQOEE86FEGBF66F003613FDQ279E81B68B; SizeAsReceived: 8529; Count: 47
Received: from SN6PRQ7MB4336.namprdQ7.prod.outlook.com

([fe80: :7455:5c1if:87ca:7aaa]) by SN6PR@7MB4336 .namprd@7.prod.outlook.com

([fe80: :7455:5c1F:87ca:7aaa%7}) with mapi id 15.20.3499.018; Fri, 30 Oct 2026

03:56:09 +8000
X-GUID: 962B5EB0-2FF8-3DBD-743@-66EB66CF2DGE

From: "=Putf-8?B?c3VwZXJhcmF iaXBedkBob3RtYW1lsLmNvbQ==?="<superarabiptv@hotmail .com>
To: “=?Putf-8?B?c3pzdHI1ZXRjYXQ=?="<szstreetcat@foxmail.com>
Subject: Dish network complaint against Super Arab iptv
Content-Type: text/html;
charset="utf-8"

Content-Transfer-Encoding: base64
Date: Fri, 38 Oct 2@2@ 11:56:02 +9806
Message-ID: <SN6PR@7MB4336CFC4A399F17@D3C52E14A515@@SN6PRO7MB4336 . namprd@7.prod.outlook.com>
X-QQ-MIME: TCMime 1.6 by Tencent
X-Mailer: QQMail 2.x
X-QQ-Mailer: QQMail 2.x
X-TMN: [1XJJH71rRn4Sd9h3+xaH@ve+2M1EtmegT ]
X-ClientProxiedBy: HK2PR@401CA@@@8. apcprdQ@4.prod.outlook.com

(2603:1096:202:2::18) To SN6PR@7MB4336.namprd@7.prod.outlook.com

(2603:16b6:805:56::13)

Return-Path: superarabiptv@hotmail.com
X-Microsoft-Original-Message-ID: <tencent_E693131A4D1249DEDD@6CCBE@qq. com>
MIME-Version: 1.0
X-MS-Exchange-MessageSentRepresentingType: 1

Received: from Your-iPhone (203.205.250.33) by HK2PR@401CA9@08.apcprd@4.prod.outlook.com
(2603:1096:202:2::18) with Microsoft SMTP Server (version=TLS1_2,
cipher=TLS_ECDHE_RSA_WITH_AES 256 GCM_SHA384) id 15.20.3499.19 via Frontend Transport; Fri, 3@ Oct
2020 03:56:06 +0000
X-MS-PublicTrafficType: Email
X-IncomingHeaderCount: 47
X-EOPAttributedMessage: @
X-MS-Office365-Filtering-Correlation-Id: 69572855-46b4-4ef4-1f02-08d87c87bb1F
X-MS-TrafficTypeDiagnostic: MW2NAM12HT136:
X-Microsoft-Antispam: BCL:@;
X-Microsoft-Antispam-Message-Info:

ZvcGk976f qDasCNkseF L6MkKDQs ZwbT EXKd9wbAXbVKn1SO1Ugv5 5mgQD+xuDomGAs 5 rAVHOAAI17F BbX96WsDj1XWH/+7PYwJ 4Geo
YBv8reCDWhZ6SHwNq/®ulo4Pqi2s cNdpYGEPt7q5gizoF8ZNga5ymnAk8gAl1Us FXLBO9OVYCGbUjJUtNor4@Cej 21 kXatzgwpCil2Rn
Dv4MJAEVIA==

X-MS-Exchange-AntiSpam-MessageData:

RvDaA1F5zm99ZPkEGsbi DNW8E1g29 4EDR LmudFw9+FQvK4+W1UF rk4sSjk/mCldpa+3LJZ2phEnxjvoXFoxnMK2cKSYF+8s2UcjYIgp
/VkKXSEEaNb1lQnurk5ScjMw++TyN+1VGFSbUDVLBX2zaPmjnrg==
X-OriginatorOrg: hotmail.com
X-MS-Exchange-CrossTenant-Network-Message-Id: 69572855-40b4-4ef4-1f02-08d87c87bbif
X-MS-Exchange-CrossTenant-OriginalArrivalTime: 30 Oct 2020 63:56:09.5701
(UTC)
X-MS-Exchange-CrossTenant-FromEntityHeader: Hosted
X-MS-Exchange-CrossTenant-Id: 84df9e7f-e9f6-40af-b435-aaaaaaaaaaaa
X-MS-Exchange-CrossTenant-AuthSource:
MW2NAM12FT042.eop-nam12.prod.protection.outlook.com
X-MS-Exchange-CrossTenant-AuthAs: Anonymous
X-MS-Exchange-CrossTenant-FromEntityHeader: Internet
X-MS-Exchange-CrossTenant-RMS-PersistedConsumerOrg:
00000000 - 8080 - 8800 - 8000 -eQaeQR0eR000
X-MS-Exchange-Transport-CrossTenantHeadersStamped: MW2NAM12HT136

https://outlook.live.com/mail/O/inbox/id/AQQkADAWATY OMDABLWVjMjQtZWNJADUtMDACLTAWCgAQAGOOSO0P%2BtupMkyjOFmtiOLw%3D

3/3
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 25 of 30

Exhibit 6
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 26 of 30

 

 

 

 
   
   

0 | YP ‘The'UPS:Store:5868 Westhidiirier x" : + : re
“&  -  G | & https uston-tx/mip/the-ups-store-2095510, ve.

"i Oy aew sr]

aT eee BIReN ot ‘Q What are you looking fo

     
 

The UPS Store |,

Mail & Shipping Services, Copying & Duplicating'Service; Fax Service: t. (713) 33¢
Qoywwey Be the first to review! 5868 Wesil

' B.OPEN NOW Houston.

Today: 8:30. am - 7:00 pm anne

YEARS: ; © Map &C
IN BUSINESS en

 

&2] Email Busitiess

 

MORE INFO GALLERY REVIEWS

! : . Téxas Mailing Company -.Same Day Quote, Next Day Mail [i . +
232-1800 (662) v /https:/iwwiiheadiressefs.com -
‘ oO . Printing; Mailing Lists, Mailing.& Fulfillment. 40 Years of Experience. Call Us For a.Freé Quote. Grow Your Ve
Business Today! In Business Since 1978, Check Guides: Get A'Free Quote. Highlights: Free Quote Available, a :
. Over 40 Years Of Experience, Experts Available ‘3 “ ! : apo

  

ee es
: ' syisit Website 5. 0 EE DEEP

 

' PEOPLE ALSO VIEWED

oe Raanimant Monsaamant Garniinar — Maibiuith Quoadiane ls
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 27 of 30

Exhibit 7
Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 28 of 30

Re: Notice of Unauthorized Distribution of IBCAP Members’ Television Programming

Roger Wong <superarabiptv@hotmail.com>
Thu 2017-05-11 2:33 AM

To: stephen.ferguson <stephen.ferguson@hnblic.com>

Dear Stephen M. Ferguson

Thank you for contacting us,

Please notice that we do not own the server or any of the broadcasting establishment. We are
only rebranding and reselling the IPTV devices.

After receiving your email, we disabled the website www.iptvarab.com.

In addition, we informed our customers in USA that we will not be able to resell any devices to
USA.

Reseller in USA should run out of devices within 2-3 weeks from now , that should stop all sales
activity for SUPER ARAB IPTV in USA marketplace.

I hope this is a satisfactory resolution for you.

Sincerely,

Ze Wang

Shenzhen Jiemao Technology Co.,Ltd

Room 505, Dongbian Building, Minzhi Street, Longhua New District, Shenzhen City, Guangdong
Province, China

raat

 

Name

Stephen M. Ferguson

Email

stephen. ferguson@hnbllc.com

Subject

Notice of Unauthorized Distribution of IBCAP Members’ Television Programming
Message

This law firm is legal counsel for the International Broadcaster Coalition Against
Piracy (“IBCAP”). IBCAP represents companies including Al Jazeera Media Network,
International Media Distribution; MBC FZ, and World Span Media Consulting
(“Members”), which own or control exclusive rights under copyright to distribute the
following channels: Ahly TV, Al Arabiya, Al Hayah 1, Al Jazeera Arabic News, Al
Jazeera Documentary, Al Jazeera English, Al Jazeera Mubasher, Al Nahar, Al Nahar
Drama, Al Nahar Sports, Braem, Hekayat, Iqraa, Jeeam, LBC, MBC 1, MBC 2, MBC 4,
MBC Action, MBC Bollywood, MBC Drama, MBC Kids (MBC 3), MBC Masr, MBC Masr
2, MBC Max, MBC Pro Sports 1, MBC Pro Sports 2, MBC Pro Sports 3, MBC Pro
Sports 4, Melody Classic, Murr TV (MTV Lebanon), NBN, New TV (Al Jadeed),
Noursat, and OTV (“Protected Content”) in the United States. As such, Members

own or control exclusive rights under copyright to distribute and publicly perform
via broadcast or digital transmission a vast number of motion pictures and television
programs in the United States. IBCAP is writing to demand that you take immediate
steps to address the extensive copyright infringement of Members’ Protected

 

 
 

Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 29 of 30

Content that is occurring by virtue of your Super Arab IPTV service (“Service”).

Such infringement is taking place via the following menu sections including, but by
no means limited to: Ahly TV - Sports Al Arabiya - News Al Hayah 1 - Drama Al
Jazeera Arabic News - News Al Jazeera Documentary - Drama Al Jazeera English -
News Al Jazeera Mubasher - News Al Nahar - Drama Al Nahar Drama —- Drama Al
Nahar Sports - Drama Braem - Drama Hekayat - Drama Iqraa —- Religion Jeem -
Drama LBC - General MBC 1 - Drama MBC 2 - Drama MBC 4 - Drama MBC Action -
Drama MBC Bollywood - Drama MBC Drama - Drama MBC Kids (MBC 3) - Drama
MBC Masr - Drama MBC Masr 2 - Drama MBC Max - Drama MBC Pro Sports 1 -
Sports MBC Pro Sports 2 - Sports MBC Pro Sports 3 - Sports MBC Pro Sports 4 -
Sports Melody Classic - Drama Murr TV (MTV Lebanon) - General NBN - General
New TV (Al Jadeed) - General Noursat - Religion OTV — General Under U.S.
Copyright law, the operator of a website may be liable for copyright infringement
where the website knowingly hosts, stores, indexes, transmits, retransmits,
streams, publicly performs, and/or otherwise provides unauthorized access to
infringing copies of motion pictures or television programs. This liability may be
both direct and contributory in nature. See Metro-Goldwyn-Mayer Studios Inc. v.
Grokster, Ltd., 545 U.S. 913 (2005); Arista Records LLC v. Usenet.com, Inc., 633 F.
Supp. 2d 124, 155 (S.D.N.Y. 2009) (holding defendants liable for direct and
contributory copyright infringement where defendants operated computers that
stored and distributed infringing content); Playboy Enterprises, Inc. v. Webbworld,
Inc., 991 F. Supp. 543, 551-553 (N.D. Tex. 1997), aff'd, 168 F.3d 486 (5th Cir.
1999) (unpublished) (holding the same); Columbia Pictures Indus., Inc. v. Fung, No.
06-5578, 2009 U.S. Dist. Lexis 122661, at *56 (C.D. Cal. Dec. 21, 2009) (holding
defendants liable for inducement of infringement where they operated a website
that provided access to copies of plaintiffs’ works). Indeed, in Warner Bros.
Entertainment Inc. v. Free-tv-video-online.info, Case No. CV 08-8484 (C.D. Cal.
Feb. 1, 2010), a court granted summary judgment against the owner of an Internet
website who knowingly provided links to infringing works that streamed from
websites which host and store infringing content. Your copyright infringement can
subject you to liability for substantial damages, along with attorneys’ fees, costs,
and a permanent injunction. See, e.g., Universal City Studios Prods. LLLP v.
Movierumor.com, Case No. CV 08-4931 (C.D. Cal. Jun. 18, 2009) (approving
request for damages in the amount of $150,000 per infringed work, for a total
monetary award against the operator of a website in excess of $1.6 million). IBCAP
hereby demands that you immediately cease and desist from using your Service to
directly or indirectly cause, contribute to, enable, facilitate, aid, abet, induce,
encourage, and/or participate in the infringement of the Members’ rights in the
Protected Content. In particular, we demand that you stop hosting, storing,
indexing, providing access to, or in any way contributing to the infringement of the
Members’ Protected Content and that you ensure that the Protected Content does
not appear on your Service in the future, unless you have obtained proper
authorization from the respective copyright owner. Please contact us within 5 days
to inform us that you have agreed to and are in compliance with the foregoing
demands. We are providing this notice based on our good faith belief that the use of
motion pictures and television programs owned by the Members in the manner

 
 

Case 4:20-cv-01678 Document 35 Filed on 07/14/21 in TXSD Page 30 of 30

occurring via your Service is not authorized by the copyright owners, their agents,
or the law. The information in this notification is accurate and, under penalty of
perjury, we are authorized to act on behalf of the Members, which own or control
exclusive rights under copyright that are being infringed in the manner described
herein. This letter is without prejudice to the rights and remedies of the Members,
all of which are expressly reserved, If you have any questions, please contact me at
(713) 343-0478, or via email at stephen.ferguson@hnbllc.com. Sincerely, HAGAN
NOLL & BOYLE LLC Stephen M, Ferguson Two Memorial City Plaza 820 Gessner,
Suite 940 Houston, Texas 77024 T: (713) 343-0478 F: (713) 758-

0146 stephen.ferguson@hnbilc.com

Optin

False

 

 

 
